             Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                               MIDLAND-ODESSA DIVISION

MT223, LLC                                      §
     Plaintiff,                                 §
                                                §
v.                                              §           CIVIL ACTION NO. 7:21-cv-00044
                                                §
DEPOSITORS INSURANCE COMPANY                    §
     Defendant.                                 §

                                   NOTICE OF REMOVAL

       Defendant Depositors Insurance Company (“Defendant”), through undersigned counsel

and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the lawsuit

captioned MT223, LLC v. Depositors Insurance Company; Cause No. CV57376; In the 441st

Judicial District Court of Midland County, Texas.

                                             I.
                                        BACKGROUND

       Plaintiff MT223, LLC (hereinafter “Plaintiff”) initiated the present action by filing its

Original Petition in Cause No. CV57376; In the 441st Judicial District of Midland County, Texas

on February 3, 2021 (the “State Court Action”). See Plaintiff’s Original Petition, attached as

Exhibit A.

       1.      Defendant appeared and answered on March 19, 2021, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.

       2.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.
             Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 2 of 14




       3.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through its attorneys of record, and

to the clerk of the 441st Judicial District Court of Midland County, Texas.

       4.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

       5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441 because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.     Diversity of Parties

       6.      Plaintiff MT223 LLC is a Texas limited liability company and maintains its

principal place of business in Texas. A diligent search of publicly available information on the

members of MT223 LLC has been conducted and two individuals and twelve entities can be

identified based on public records.1 The two individuals identified are Michael T. Morgan and

Wes Perry, who, at times, was also identified in public records as William W. Perry or W. Wes

Perry. The twelve entities identified were (1) SES Investments, Ltd. and (2) SES Investments,

Ltd. DB Plan; (3) Stark Family, Ltd.; (4) Logic, Inc.; (5) Mett Oil Gas; (6) Tiburon Oil Gas; (7)

Finwing Corporate Retirement Trust; (8) HPL Holdings, LLC; (9) Petraitis Properties, Inc.; (10)

Vanderpool Management, LP; (11) Kennedy Minerals, Ltd.; and (12) Voyage Energy, LLC.


1
 See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (holding that the citizenship
of a limited liability company is determined by the citizenship of all of its members).



                                                   2
               Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 3 of 14




          7.    The Certificate of Formation of Limited Liability Company filed by MT223 LLC

with the Texas Secretary of State on February 4, 2010 lists only Michael T. Morgan as a

manager. Michael T. Morgan is an individual domiciled in Midland County, Texas and is thus a

citizen of the state of Texas. The Texas Franchise Tax Public Information Report for the 2019

report year that was filed by MT223 LLC with the Texas Secretary of State lists Wes Perry as a

manager, who signed the Report as William W. Perry, manager. Wes Perry is an individual

domiciled in Midland County, Texas and is thus a citizen of the State of Texas. The 2019 Texas

Franchise Tax Public Information Report also lists the above-referenced twelve entities in the

Report’s ‘Section A’ reserved for the ‘Name, title and mailing address of each officer, director,

member, general partner or manager,’ but the role of each entity is not specified in the Report.

          i.    SES Investments Ltd and SES Investments Ltd DB Plan

          8.    SES Investments, Ltd is a Texas limited partnership and maintains its principal

place of business in Texas. The citizenship of a limited partnership is based upon the citizenship of

each of its underlying members.2 A diligent search of publicly available information on the

partners of SES Investments Ltd has been conducted, and based upon the publicly available

information, the sole general partner is SES Operating LLC.3            No other partners of SES

Investments Ltd were discovered through a diligent search and review of publicly available

records. SES Operating LLC is a Texas limited liability company that has its principal place of

business in Texas. A diligent search of publicly available information on the members of SES

Operating LLC has been conducted, and based upon the publicly available information, W. Wes




2
    Id.
3
 The Amended and Restated Certificate of Limited Partnership filed by SES Investments Ltd with the
Texas Secretary of State on October 12, 2001 lists only SES Operating LLC as the sole general partner.



                                                  3
             Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 4 of 14




Perry is the sole member of SES Operating LLC.4 W. Wes Perry is an individual domiciled in

Midland County, Texas and is thus a citizen of the State of Texas. No other members of SES

Operating LLC were discovered through a diligent search and review of publicly available records.

Therefore, based on information and belief after diligent inquiry, SES Operating LLC is a citizen

of the State of Texas. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, SES Investments Ltd is a

citizen of the State of Texas.

        9.      SES Investments Ltd DB Plan was listed separately from SES Investments Ltd on

the Texas Franchise Tax Public Information Report for the 2019 report year that was filed by

MT223 LLC with the Texas Secretary of State. A diligent search of publicly available information

of SES Investments Ltd DB Plan has been conducted. A search on the publicly available Texas

Secretary of State online Business Organization Inquiry – View Entity tool identified no entities

under this name. The mailing address for SES Investments Ltd DB Plan provided on MT223

LLC’s 2019 Texas Franchise Tax Public Information Report is the same address as MT223

LLC’s principal place of business in Midland, Texas. Upon opinion and belief, SES Investments

Ltd DB Plan is a subset ‘direct benefits plan’ of SES Investments Ltd, and thus, would more

likely than not share the same citizenship as SES Investments Ltd. No other information on the

partners or members of SES Investments Ltd DB Plan was discovered through a diligent search

and review of publicly available records and Depositors has no reason to believe that any

members share the citizenship of Depositors. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, SES

Investments Ltd DB Plan is a citizen of the State of Texas.




4
 The Articles of Organization filed by SES Operating LLC with the Texas Secretary of State on October
8, 2001 lists only W. Wesley Perry as the sole member.



                                                 4
                 Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 5 of 14




          ii.     Starck Family Ltd

          10.     Starck Family Ltd is a Texas limited partnership with its principal place of

business in Texas. A diligent search of publicly available information on the partners of Starck

Family Ltd has been conducted, and based upon the publicly available information, the sole

general partner is Finwing Corporation.5 No other partners of Starck Family Ltd were discovered

through a diligent search and review of publicly available records. Finwing Corporation is a

domestic corporation organized under the laws of the State of Texas with its principal place of

business in Texas.6 Pursuant to 28 U.S.C. § 1332(c)(1), therefore, Finwing Corporation is a citizen

of the State of Texas, and thus, Starck Family Ltd is a citizen of the State of Texas.

          iii.    Logic Inc.

          11.     Logic Inc.7 is a domestic corporation organized under the laws of the State of

Texas with its principal place of business in Virginia.8 Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Logic Inc is a citizen of the States of Texas and Virginia.

          iv.     Mett Oil Gas

          12.     Based upon a diligent search of publicly available information, this entity is active

under the name ‘METT Oil and Gas, LP,’ which is a Texas limited partnership. A diligent search

of publicly available information on the partners of METT Oil and Gas, LP has been conducted,

and based upon the publicly available information, the sole general partner is Newman Resources




5
 The Certificate of Limited Partnership filed by Starck Family Ltd with the Texas Secretary of State on
May 19, 1997 lists only Finwing Corporation as the sole general partner.
6
    The Texas Secretary of State online Business Organization Inquiry – View Entity tool.
7
 According to the Texas Secretary of State online Business Organization Inquiry – View Entity tool,
Logic Inc. is now named CSC Logic, Inc., as of November 9, 2020.
8
    The Texas Secretary of State online Business Organization Inquiry – View Entity tool.



                                                      5
                Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 6 of 14




LLC.9 No other partners of METT Oil and Gas LP were discovered through a diligent search and

review of publicly available records. Newman Resources LLC is a Texas limited liability company

that has its principal place of business in Texas. A diligent search of publicly available information

on the members of Newman Resources LLC has been conducted, and based upon the publicly

available information, Michael D. Newman is the sole member of Newman Resources LLC.10

Michael D. Newman is an individual domiciled in Midland County, Texas and is thus a citizen of

the State of Texas. No other members of Newman Resources LLC were discovered through a

diligent search and review of publicly available records. Thus, Newman Resources LLC is a

citizen of the State of Texas. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, METT Oil and Gas LP

is a citizen of the State of Texas.

          v.      Tiburon Oil Gas

          13.     Based upon a diligent search of publicly available information, this entity is active

under the name ‘Tiburon Oil & Gas, Inc.’, which is a domestic corporation organized under the

laws of the State of Texas with its principal place of business in Texas.11 Pursuant to 28 U.S.C. §

1332(c)(1), therefore, Tiburon Oil & Gas, Inc. is a citizen of the State of Texas.

          vi.     Finwing Corporate Retirement Trust

          14.     Upon information and belief, the Finwing Corporate Retirement Trust is a land

trust for use of mineral rights established for the purpose of transfer of family wealth. For




9
 The Certificate of Formation of Limited Partnership filed by METT Oil and Gas, LP with the Texas
Secretary of State on October 16, 2007 lists only Newman Resources LLC as the general partner.
10
  The Certificate of Formation of Limited Liability Company filed by Newman Resources LLC with the
Texas Secretary of State on October 18, 2007 lists only Michael D. Newman as the sole governing
member.
11
     The Texas Secretary of State online Business Organization Inquiry – View Entity tool.



                                                      6
              Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 7 of 14




diversity jurisdiction purposes, a trust takes the citizenship of its trustees.12 A diligent search of

publicly available information of the Finwing Corporate Retirement Trust has been conducted, and

based upon the publicly available information, John Starck is the sole trustee of the Finwing

Corporate Retirement Trust. No other trustees of Finwing Corporate Retirement Trust were

discovered through a diligent search and review of publicly available records. After a diligent

search of publicly available information, and upon information and belief, John Starck is an

individual domiciled in Coleman County, Texas and is thus a citizen of the State of Texas.

Pursuant to 28 U.S.C. § 1332(c)(1), therefore, Finwing Corporate Retirement Trust is a citizen of

the State of Texas.

       vii.    HPL Holdings LLC

       15.     HPL Holdings, LLC is a Texas limited liability company. A diligent search of

publicly available information on the partners of HPL Holdings, LLC has been conducted, and

based upon the publicly available information, Justin W. Kuethe and K Weston Reeves are the

only members.13 No other members of HPL Holdings LLC were discovered through a diligent

search and review of publicly available records. Both Justin W. Kuethe and K Weston Reeves are

domiciled in Texas and are thus citizens of the State of Texas. Pursuant to 28 U.S.C. §

1332(c)(1), therefore, HPL Holdings, LLC is a citizen of the State of Texas.




12
  Wells Fargo Bank, N.A. as Trustee for Option One Mortgage Loan Trust 2007-fxd2 Asset-Backed
Certificate, Series 2007-FXD2 v. Malloy, No. 3:19-CV-9-S-BN, 2019 WL 4044192, at *8 (N.D. Tex. July
23, 2019); Justice v. Wells Fargo Bank National Association, 674 F. App'x 330 (5th Cir. 2016).
13
  Both the Certificate of Formation of Limited Partnership filed by HPL Holdings LLC with the Texas
Secretary of State on September 28, 2010, and the Texas Franchise Tax Public Information Report for the
2018 report year that was filed by HPL Holdings LLC with the Texas Secretary of State list only Justin
W. Kuethe and K Weston Reeves as members.



                                                  7
                  Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 8 of 14




          viii.    Petraitis Properties, Inc.

          16.      Petraitis Properties, Inc. is a domestic corporation organized under the laws of the

State of Texas with its principal place of business in Texas.14 Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Petraitis Properties, Inc. is a citizen of the State of Texas.

          ix.      Vanderpool Management LP

          17.      Vanderpool Management LP is a Texas limited partnership. A diligent search of

publicly available information on the partners of Vanderpool Management LP has been conducted,

and based upon the publicly available information, the sole general partner is Utopia

Management, Inc.15 No other members of Vanderpool Management LP were discovered through

a diligent search and review of publicly available records. Utopia Management, Inc. is a

domestic for-profit corporation organized under the laws of the State of Texas, with its principal

place of business in Texas.16 Thus, Utopia Management, Inc. is a citizen of Texas. Pursuant to 28

U.S.C. § 1332(c)(1), therefore, Vanderpool Management LP is a citizen of the State of Texas.

          x.       Kennedy Minerals Ltd

          18.      Kennedy Minerals Ltd is a Texas limited partnership. A diligent search of publicly

available information on the partners of Kennedy Minerals Ltd has been conducted, and based

upon the publicly available information, the sole general partner is M&B Family Minerals,

LLC.17 No other members of Kennedy Minerals Ltd were discovered through a diligent search


14
     The Texas Secretary of State online Business Organization Inquiry – View Entity tool.
15
  The Certificate of Formation of Limited Partnership filed by Vanderpool Management LP with the
Texas Secretary of State on November 21, 2003, and the Periodic Report filed on February 19, 2009, list
Utopia Management, Inc. as the sole general partner of Vanderpool Management LP.
16
     The Texas Secretary of State online Business Organization Inquiry – View Entity tool.
17
  The Certificate of Limited Partnership filed by Kennedy Minerals Ltd with the Texas Secretary of State
on January 31, 2005, and the Periodic Report filed on August 3, 2009, list M&B Family Minerals, LLC as
the sole general partner of Kennedy Minerals Ltd. The ‘management’ tab on the Texas Secretary of State



                                                      8
             Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 9 of 14




and review of publicly available records. M&B Family Minerals LLC is a Texas limited liability

company. A diligent search of publicly available information on the partners of M&B Family

Minerals LLC has been conducted, and based upon the publicly available information, the

following members of M&B Family Minerals LLC were identified: Mary B Kennedy and W

Duncan Kennedy18; W. Duncan Kennedy Heritage Trust; Morgan K. Moody Heritage Trust;

Thomas FC Kennedy Heritage Trust; Patrick B Kennedy Heritage Trust; and WD Kennedy

Exempt Marital Trust.19 No other members of M&B Family Minerals LLC were discovered

through a diligent search and review of publicly available records. Both Mary B Kennedy and W

Duncan Kennedy are domiciled in Texas and are thus citizens of the State of Texas.

       19.     Upon information and belief, each of the above trusts are land trusts for use of

mineral rights established for the purpose of transfer of family wealth. A diligent search of

publicly available information of the W. Duncan Kennedy Heritage Trust has been conducted, and

based upon the publicly available information, W. Duncan Kennedy is the sole trustee of the W.

Duncan Kennedy Heritage Trust. No other trustees of W. Duncan Kennedy Heritage Trust were

discovered through a diligent search and review of publicly available records. After a diligent

search of publicly available information, and upon information and belief, W. Duncan Kennedy

is an individual domiciled in Midland County, Texas and is thus a citizen of the State of Texas.

Pursuant to 28 U.S.C. § 1332(c)(1), therefore, W. Duncan Kennedy Heritage Trust is a citizen of

the State of Texas.

online Business Organization Inquiry – View Entity tool also lists M&B Family Minerals LLC as the
general partner of Kennedy Minerals Ltd.
18
   The ‘management’ tab on the Texas Secretary of State online Business Organization Inquiry – View
Entity tool lists Mary B Kennedy and W Duncan Kennedy as members of M &B Family Minerals LLC.
19
  Texas Franchise Tax Public Information Report for the 2019 report year that was filed by M &B
Family Minerals LLC with the Texas Secretary of State lists W. Duncan Kennedy Heritage Trust, Morgan
K. Moody Heritage Trust, Thomas FC Kennedy Heritage Trust, Patrick B Kennedy Heritage Trust, and
WD Kennedy Exempt Marital Trust, as members.



                                                 9
             Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 10 of 14




       20.     A diligent search of publicly available information of the Morgan K. Moody

Heritage Trust has been conducted, and based upon the publicly available information, Morgan

Kennedy Moody is the sole trustee of the Morgan K. Moody Heritage Trust. No other trustees of

Morgan K. Moody Heritage Trust were discovered through a diligent search and review of

publicly available records. After a diligent search of publicly available information, and upon

information and belief, Morgan Kennedy Moody is an individual domiciled in Harris County,

Texas and is thus a citizen of the State of Texas. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Morgan K. Moody Heritage Trust is a citizen of the State of Texas.

       21.     A diligent search of publicly available information of the Thomas FC Kennedy

Heritage Trust has been conducted, and based upon the publicly available information, Thomas

F.C. Kennedy is the sole trustee of the Thomas FC Kennedy Heritage Trust. No other trustees of

Thomas FC Kennedy Heritage Trust were discovered through a diligent search and review of

publicly available records. After a diligent search of publicly available information, and upon

information and belief, Thomas F.C. Kennedy is an individual domiciled in Travis County,

Texas and is thus a citizen of the State of Texas. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Thomas FC Kennedy Heritage Trust is a citizen of the State of Texas.

       22.     A diligent search of publicly available information of the Patrick B Kennedy

Heritage Trust has been conducted, and based upon the publicly available information, Patrick B.

Kennedy is the sole trustee of the Patrick B Kennedy Heritage Trust. No other trustees of Patrick

B. Kennedy Heritage Trust were discovered through a diligent search and review of publicly

available records. After a diligent search of publicly available information, and upon information

and belief, Patrick B. Kennedy is an individual domiciled in Davidson County, Tennessee and is




                                               10
             Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 11 of 14




thus a citizen of the State of Tennessee. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, Patrick B

Kennedy Heritage Trust is a citizen of the State of Tennessee.

       23.     A diligent search of publicly available information of the WD Kennedy Exempt

Marital Trust has been conducted, and based upon the publicly available information, Wesley Dale

Kennedy is the sole trustee of the WD Kennedy Exempt Marital Trust. No other trustees of WD

Kennedy Exempt Marital Trust were discovered through a diligent search and review of publicly

available records. After a diligent search of publicly available information, and upon information

and belief, Wesley Dale Kennedy is an individual domiciled in Midland County, Texas and is

thus a citizen of the State of Texas. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, WD Kennedy

Exempt Marital Trust is a citizen of the State of Texas.

       24.     Accordingly, pursuant to § 1332(c)(1), therefore, M&B Family Minerals LLC is a

citizen of the States of Texas and Tennessee, and thus, Kennedy Minerals Ltd is a citizen of the

States of Texas and Tennessee.

       xi.     Voyage Energy LLC

       25.     Voyage Energy LLC was a Texas limited liability company that converted to a

limited partnership, Voyage Energy, LP, by way of the Certificate of Conversion of a Limited

Liability Company Converting to a Limited Partnership filed by Voyage with the Texas

Secretary of State on December 21, 2017. A diligent search of publicly available information on

the partners of Voyage Energy, LP, has been conducted, and based upon the publicly available

information, the sole general partner is CCLAW Investments LLC.20 No other members of


20
   The Certificate of Conversion of a Limited Liability Company Converting to a Limited Partnership
filed by Voyage with the Texas Secretary of State on December 21, 2017 lists CCLAW Investments LLC
as the sole general partner of Voyage Energy LP. The ‘management’ tab on the Texas Secretary of State
online Business Organization Inquiry – View Entity tool also lists CCLAW Investments LLC as the
general partner of Voyage Energy LP.



                                                 11
              Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 12 of 14




Voyage Energy LP were discovered through a diligent search and review of publicly available

records. CCLAW Investments LLC is a Texas limited liability company. A diligent search of

publicly available information on the partners of CCLAW Investments LLC has been conducted,

and based upon the publicly available information, the sole managing member was identified as

Charles W. Perry III.21 No other members of CCLAW Investments LLC were discovered

through a diligent search and review of publicly available records. Charles W. Perry III is an

individual domiciled in Texas and is thus a citizen of the State of Texas. Pursuant to 28 U.S.C. §

1332(c)(1), therefore, CCLAW Investments LLC is a citizen of the State of Texas, and Voyage

Energy LP is a citizen of the State of Texas.

        26.     No other members of Plaintiff were discovered through a diligent search and

review of publicly available records and Depositors has no reason to believe that any members

share the citizenship of Depositors. Based on information and belief after diligent inquiry, and

pursuant to 28 U.S.C. § 1332(a), Plaintiff is a citizen of the States of Texas, Virginia and

Tennessee.

        27.     Depositors Insurance Company is organized under the laws of Iowa and maintains

its principal place of business in Iowa. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, Depositors is a

citizen of the State of Iowa.

        28.     Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).




21
  The Certificate of Formation filed by CCLAW Investments LLC with the Texas Secretary of State on
December 22, 2017 lists Charles W. Perry III as the sole managing member. The ‘management’ tab on the
Texas Secretary of State online Business Organization Inquiry – View Entity tool also lists Charles W.
Perry III CCLAW Investments LLC as the managing member of CCLAW Investments LLC.



                                                  12
                 Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 13 of 14




B.         Amount in Controversy

           29.      Generally, “the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy.”22 Removal is proper if it is “facially apparent” from the complaint

that the claims asserted exceed the jurisdictional amount.23 In addition, penalties, exemplary

damages, and attorneys’ fees are included as part of the amount in controversy.24

           30.      Here, Plaintiff seeks “monetary relief over $1,000,000.”25 Plaintiff further seeks

compensation for (1) actual damages, (2) consequential damages, (3) treble damages, (4) exemplary

damages; (5) attorney’s fees; and (6) pre- and post-judgment interest.26 Plaintiff has alleged that

Defendant’s conduct was wrongful and done knowingly, entitling him to a trebling of actual

damages under Texas Insurance Code Chapter 541.27 Therefore, it is facially apparent from

Plaintiff’s live petition that the amount in controversy in this case exceeds $75,000. Accordingly, the

amount in controversy requirement of 28 U.S.C. § 1332(b) is satisfied.

                                                   III.
                                               CONCLUSION

           31.      Removal of this action under 28 U.S.C. § 1441 is proper as the district courts of the

United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.



22
   28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845,
at *1 (S.D. Tex. May 3, 2013).
23
  Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
(citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
24
  See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000);
see also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
25
     Exhibit A, at ¶ 2.1
26
     Id. at ¶¶ 7.23-10.2, 14.1(a)-(k).
27
     Id. at ¶¶ 7.19, 14.1(c)-(e); Tex. Ins. Code sections 541.002 & 541.152.



                                                       13
             Case 7:21-cv-00044 Document 1 Filed 03/23/21 Page 14 of 14




       32.     WHEREFORE, Defendant Depositors Insurance Company hereby provides notice

that this action is duly removed.

                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             Sarah C. Plaisance
                                             Texas Bar No. 24102361
                                             splaisance@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             DEPOSITORS INSURANCE COMPANY




                                    CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CM/ECF and certified mail this the 23rd day of March, 2021 to:

       Randal L. Dean                                      #9414 7266 9904 2178 2231 56
       Kyle Voss
       Brown Pruitt Wambganns Dean Forman & Moore, P.C.
       801 Wells Fargo Tower
       201 Main Street
       Fort Worth, Texas
       rdean@brownpruitt.com
       kvoss@brownpruitt.com
                                       /s/ Patrick M. Kemp
                                       Patrick M. Kemp



                                                14
